Citation Nr: 1222793	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck and low back disability.

2.  Entitlement to service connection for a scar on the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to January 1958. 
This matter comes before the Board of Veterans' Appeals  (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The Veteran's contended neck disability and his low back disability are not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year following separation from service. 

2.  The Veteran's contended left hand scar is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A neck or low back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A left hand scar was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial September 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2009 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran's service treatment records were received in March 1958.  In June 2009, the National Personnel Records Center reported that any further records were destroyed but that if the Veteran submitted specific information as to his injuries, further research could be accomplished.  In June 2009, the Veteran was informed of this and he was requested to send further information.  No reply was received.  The duty to assist him in developing his claim is not a "one-way street."  If the Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  

The Board notes that the Veteran has not been provided with a VA examination in order to determine whether his claimed neck and back disability and left hand scar are related to his military service.  However, as will be discussed below, there is no evidence that the Veteran has a current diagnosis of a left hand scar or neck disability.  Moreover, he has not provided any statements regarding his neck, back, and scar symptomatology.  The medical evidence of record is negative for any current complaints, treatment, or diagnosis referable to a left hand scar.  Moreover, the Veteran has offered no contentions as to how his neck, back, and left hand scar are related to his service other than that he hurt his left hand with a bayonet in service.  In that regard, there is no indication in the service treatment records that he hurt his neck, back, or left hand.  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Therefore, the Board finds that there is no indication that a neck or back disability or left hand scar, or persistent or recurrent symptoms of such disorders, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his current neck and back disability is related to his service.  He contends that his left hand scar was caused by a bayonet wound in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records are negative for any indication of a wound to the left hand or neck or back injury or complaints.  The records do show treatment for other unrelated conditions, such as in October 1954 and February 1955.  On January 1958 separation examination, there was a scar on the forehead but no other scar.  No abnormality of the neck or back was reported or diagnosed.

With regard to the Veteran's neck and back, post-service treatment records reflect a diagnosis of degenerative disc disease of the lumbar spine.  VA treatment records reflect that in February 2002, he was reported to have a history of a bulging disc in the lumbar spine.  An October 2007 private treatment record shows a history of "unspecific arthritis."  Examination of the neck was normal.  A January 2008 private record demonstrates a history of back pain.  He reported pain in the low back and neck.  There were no abnormal findings of the neck and back.

With regard to the Veteran's left hand, post-service VA and private treatment records are negative for any indication of a scar or previous trauma to the left hand.  Rather, inspection of the skin has been consistently normal.  Significantly, a September 2008 private treatment record, which showed diagrams of the hands, feet, and body with instructions to mark any laceration, abrasion, wound, etc, was negative for any left hand abnormality.  

First, the Board finds that the Veteran is not entitled to service connection for a disability of the neck or low back on a presumptive basis because there was no indication of a diagnosis of arthritis within the first post-service year in 1958.  38 C.F.R. § 3.307, 3.309 (2011).

Next, the Board finds that  because there is no indication of a neck or low back injury or disability in service, nor is there indication of an injury to the left hand as the Veteran contends, chronicity in service cannot be established.  38 C.F.R. § 3.303.  In that regard, the Veteran has not even provided sufficient lay statements to evidence a chronic disability in service.

Neither is there any indication of continuity of symptomatology in this case, as the first indication of symptoms or diagnosis of a low back disability is not until 2002, approximately 44 years following separation from service.  Moreover, there is no current diagnosis of a neck disability or a scar of the left hand.  Absent a diagnosis of a neck disability or left hand scar, service connection cannot be established.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Finally, service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative and persuasive evidence of record does not relate any current lumbar or cervical spine disability or scar of the left hand to the Veteran's service.  The Veteran has not provided any contentions as to how his current neck pain and low back disability was caused or aggravated by his service, nor has he contended how a scar on his left hand was due to a bayonet wound in service.  In fact, the Veteran has provided no supporting evidence to demonstrate that his current claimed conditions are related to his service, to include any pertinent medical evidence.  Thus, the Board finds that the claims for service connection for a low back and neck disability and left hand scar must be denied.

The Board notes that the Veteran has contended on his own behalf that he currently suffers from a low back and neck disability and a left hand scar related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current low back and neck pain and left hand scar and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service symptoms and his current manifestations, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). The Veteran has offered only conclusory statements regarding the relationship between his service and his current low back and neck pain and contended left hand scar.  The Board acknowledges that the Veteran is competent to state that he has low back and neck pain, and certainly he is competent to state that he has a scar on his left hand.  However, his statements that these conditions are related to service lack credibility because there is nothing in the service treatment records to show any injury or problem with his back, neck, or left hand.  Moreover, there is a gap of over 40 years during which there was no indication of symptoms or treatment for back and neck pain and a left hand scar and there is no indication in the claims file that a medical professional has related those conditions with service.  Thus, the Board finds that although the Veteran can state that he has a left hand scar, such is not enough to invoke the duty to assist to obtain an opinion as to the etiology of the scar because there lacks any indication in the claims file that the scar exists or, if it does, that it is related to service in anyway other than one conclusory statement by the Veteran.  Other than stating he injured his left hand with a bayonet, the Veteran has provided no other information to assist the VA in determining whether there was treatment in service, or whether there has been treatment since service for his contended disabilities.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims on appeal.






	(CONTINUED ON NEXT PAGE)


In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck and back disability and for a scar of the left hand.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a neck and low back disability is denied.

Service connection for a left hand scar is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


